Citation Nr: 1422503	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a psychiatric disorder, to include PTSD, prior to June 12, 2003.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 1999 the Board denied entitlement to service connection for PTSD.  The Veteran applied to reopen her claim and in June 2007 and July 2009 the appeal was remanded for further development.  In May 2010 the Board found new and material evidence had been received sufficient to reopen the claim, but ultimately denied service connection.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010 the Court endorsed a Joint Motion to Terminate the Appeal and granted entitlement to service connection for PTSD.  

The claim was subsequently remanded to the RO and in a January 2011 rating decision the RO granted entitlement to service connection for PTSD, including as a symptom of schizoaffective disorder, and assigned a 30 percent evaluation from February 28, 2000 to June 11, 2003.  As of June 12, 2003 a 100 percent evaluation was assigned.  The Veteran disagreed with the rating and effective dates assigned.


FINDING OF FACT

Prior to June 12, 2003 the Veteran's psychiatric disorder was manifested by nightmares, flashbacks, and impairment in social and occupational functioning.





CONCLUSION OF LAW

Prior to June 12, 2003 the criteria for an evaluation in excess of 30 percent for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9211 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded multiple VA medical examinations to determine the severity of her psychiatric disorder.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided detailed explanations for the opinions that were reached.  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Board will consider whether an evaluation in excess of 30 percent is warranted for the period prior to June 12, 2003, as the Veteran has been granted service connection for her psychiatric disorder at 100 percent as of June 12, 2003.  For the reasons discussed below, the preponderance of the evidence is against the claim and  an increased evaluation is not warranted.
The Veteran's PTSD is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9211.  Under this Diagnostic Code, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The mental status findings in the claims file indicate the Veteran's judgment and insight were generally appropriate over the appeal period.  At her July 2001 examination her thought processes were linear and goal directed.  She was oriented to person, place, and time.  In a September 2002 record the Veteran's general behavior, appearance, affect, and mood were within normal limits.  See also September 2002 record noting behavior, appearance, affect, and mood within normal limits.  At her June 2003 examination she was alert, pleasant and cooperative.  She was oriented to person, place, date, and time.  Social judgment was adequate.  There has been no evidence throughout the appeal of gross impairment, including severe memory loss, in the Veteran's thought process or communication which could warrant a higher rating.

The Veteran has reported chronic sleep impairment.  At her July 2001 VA examination the Veteran reported recurring nightmares and flashbacks of her in service assault.  In June 2003 she averaged 4-5 hours of sleep a night and reported nightmares.  

In a February 2000 treatment record she reported living with her parents and feeling angry towards them.  At her July 2001 VA examination she reported irritability and anger which began prior to entering service.  She also reported acts of violence including fighting with people and hitting people with beer bottles.  The Board notes that impaired impulse control can warrant a higher rating, but all symptoms will be taken into account when determining the appropriate evaluation.

At her July 2001 examination she reported a depressed mood where she wanted to be isolated in the house.  The Veteran's reports of depression are accounted for in her 30 percent evaluation and do not rise to the level of near continuous depression affecting her ability to function.

With regard to social and occupational functioning, a February 2000 treatment record noted the Veteran was having problems caring for her 2 year old child, but she reported somewhat regular familial contact.  See August 2001 record noting she regularly saw her son.  At her June 2001 VA examination the Veteran reported socializing with her sister, friends, and parents.  The examiner noted that the Veteran did not have a markedly diminished interest or participation in activities as she attended family functions and socialized with other women, and her father.  At a June 2003 VA examination the Veteran reported she was living with her 5 year old son.  She reported relying on her sister, mother, and psychiatrist for social support.  Her social impairment has been considered in the 30 percent evaluation and for the period, there are no indications that she has symptoms tantamount to an inability to establish and maintain relationships. Mauerhan, supra.

Prior to June 12, 2003 the Veteran was consistently treated for drug use of both marijuana and crack cocaine.  See e.g., April 2003 record.  A November 2000 treatment record noted she had been using crack and was not ready to stop using.  She reported visions since being off her medication.  In a January 2001 record the Veteran reported regularly using crack and refusing to go to a detoxification or treatment program.  She reported paranoia, auditory and visual hallucinations, but the examiner noted these were in the context of doing crack.  She was "cagey" when asked about suicide and inappropriately laughing at things.  The examiner noted that she appeared to be under the influence of drugs.  However, in March 2001 the Veteran had improved and had not used cocaine for approximately 5-6 weeks.  She was still using marijuana.  In June 2001 the Veteran was talkative, without the focused intensity she had when she was using cocaine.  In a September 2002 record she admitted she had been using crack and marijuana a few times.  
Prior to June 12, 2003 the Veteran's PTSD was appropriately rated as 30 percent disabling.  The competent evidence of record does not demonstrate that the Veteran's symptomatology more closely symptoms tantamount to those which approximate a 50 percent, or higher, evaluation.  

With regard to suicidal or homicidal ideations, in November 2000 the Veteran reported feeling depressed, but not suicidal.  The July 2001 VA examiner noted a history of suicide attempts, the last of which was in 1998.  However, in August 2001 the Veteran reported that she was not suicidal.  See also June 2003 VA examination report noting some suicidal thoughts, but no intention of acting on them.  The Veteran has not shown that she is in persistent danger of hurting herself or others, which could warrant a higher evaluation.

At her July 2001 VA examination she did report auditory and visual hallucinations.  She also had ritualistic behaviors related to cleaning the house.  In September 2002 she denied auditory or visual hallucinations.  Although she has referenced auditory and visual hallucinations, these have been linked to the Veteran's drug usage.  See January 2001 private treatment record.  

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

At her June 2001 VA examination she was assigned a GAF score of 45 due to her diagnoses of schizoaffective disorder, cocaine dependence (in remission), cannabis abuse, and personality disorder.  A GAF score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The GAF score will not be relied upon as the sole basis for an increased disability rating.  Instead, the Board must consider the entire claims file, including the private treatment records, VA examinations, and VA treatment when determining the proper rating.  Taking into account all of the Veteran's PTSD symptoms discussed above, the Board finds that a 30 percent rating for PTSD is appropriate.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor.  However, the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that warrants the assignment of a 30 percent disability rating prior to June 12, 2003.  See 38 C.F.R. § 4.7.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of her claim.  The Veteran, as a layperson, is competent to report on that as to which she has personal knowledge, such as nightmares, flashbacks, social impairment, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since her allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker v. Brown, 10 Vet. App. 67 (1997).

However, as a layperson, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints, her social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of her PTSD.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The Veteran's PTSD symptoms prior to June 12, 2003 do not warrant an evaluation in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a higher evaluation and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance.  The Veteran's complaints related to her PTSD are considered under the appropriate diagnostic code.  Her primary symptoms are anger, nightmares, and social impairment.  All of her symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected PTSD is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting she is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an evaluation in excess of 30 percent prior to June 12, 2003 for a psychiatric disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


